MEMORANDUM **
Bidyut and Diana Bhattacharyya appeal pro se from the district court’s order dismissing for lack of subject matter jurisdiction their action seeking a refund for overpayment of federal income taxes and damages for alleged wrongful acts by the Internal Revenue Service. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Imperial Plan, Inc. v. United States, 95 F.3d 25, 26 (9th Cir.1996), and we affirm.
The district court properly dismissed the Bhattacharyyas’ action claiming a refund for overpayment of taxes, because it was filed more than three years after the taxes were withheld from their wages. See 26 U.S.C. § 6511(b)(2)(A) (requiring a claim for refund of overpaid taxes to be filed within three years of the time the taxes were paid); see also 26 U.S.C. § 6513(b)(1) (stating that taxes deducted and withheld are deemed paid on April 15 following the close of the tax year); Zeier v. IRS, 80 F.3d 1360, 1364 (9th Cir.1996) (stating that section 6511(b)(2)(A) is jurisdictional).
The Bhattacharyyas’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.